Exhibit HUNTMOUNTAIN RESOURCES CODE OF ETHICS FINANCIAL REPORTING OFFICERS I. Purpose of this Code The purpose of this code is to define standards applicable to the Chief Executive Officer, the Chief Financial Officer and any other person performing similar functions (the "Financial Reporting Officers") at HuntMountain Resources Ltd. (the "Company") in order to promote: 1.1 honest and ethical conduct; 1.2 avoidance of conflicts of interest, whether actual or apparent; 1.3 full, fair, accurate, timely and understandable disclosure in financial statements, reports and documents that the Company files with, or submits to, shareholders, securities authorities, as well as in other public communications made by the Company; 1.4 compliance with various legislations and regulations applicable to the Company; 1.5 prompt internal disclosure of any violation of the present code; and 1.6 accountability for any failure to respect the present code. II. Honest and Ethical Conduct Financial Reporting Officers are vested with both the responsibility and authority to protect, balance, and preserve the interests of all of the Company’s stakeholders, including shareholders, clients, employees and suppliers.
